OPINION OF THE COURT
On summary consideration, order affirmed, with costs. The determination of respondent Conciliation and Appeals *740Board of the City of New York, fixing the “fair market rent” pursuant to section YY51-6.0.2 (subd b, par 1) of the Administrative Code of the City of New York by averaging the guidelines of the Rent Guidelines Board with rents generally prevailing in the same area for substantially similar housing accommodations, is not arbitrary, capricious or irrational as a matter of law.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.